DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed on 4/17/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered (please see the line through the foreign documents, listed without providing a copy).
Drawings
The drawings are objected to because the drawings lack proper numbering as required per 37 C.F.R. 1.84   Standards for drawings (see section copied from MPEP below).  
37 C.F.R. 1.84   Standards for drawings 
(u) Numbering of views.
(1) The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. View numbers must be preceded by the abbreviation "FIG." Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.
(2) Numbers and letters identifying the views must be simple and clear and must not be used in association with brackets, circles, or inverted commas. The view numbers must be larger than the numbers used for reference characters.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: Specification lacks proper description of the drawings (please see 37 C.F.R. 1.74  copied from MPEP below). 
37 C.F.R. 1.74   Reference to drawings.
(u) Numbering of views.
(1) The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. View numbers must be preceded by the abbreviation "FIG." Where only a single 
(2) Numbers and letters identifying the views must be simple and clear and must not be used in association with brackets, circles, or inverted commas. The view numbers must be larger than the numbers used for reference characters.
It is suggested that the description of the reference numbers included in the description of the drawings section can be moved either to the beginning or end of the detailed description section. Appropriate correction is required.
Claim Objections
Claims 21-34 are objected to because of the following informalities:  Claim 21 recites, a fail-safe monitoring circuit (110, Figure 1), “further comprising” in line 21, without previously reciting any elements of the fail-safe monitoring circuit.  Appropriate correction is required.
Claims 22-34 recites “The device” or “A device” in the preamble, and should be corrected to have proper antecedent basis to the enclosed panel type device recited in parent claim 21.
Claims 31-34 recites “may further comprise”, which should be corrected to positively recite additional limitations (disclosed and supported by specification) that are being claimed. The use of “may” makes the following limitations appear to be optional and not required. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the device bus bars" in line11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "at least one set of bus bars" in line 12, and it is indefinite whether the previously recited limitation of the device bus bars referred or included in the recited limitation. For examination purposes, any set of bus bars is considered.
Claim 21 recites the limitation "a monitoring circuit" in lines 20-21, and it is indefinite whether the previously recited monitoring circuit in lines 16-17 are referred or another. For examination purposes, any circuit that receives the sensed signal is considered. 
Claim 21 recites the limitation "a fail-safe monitoring circuit" in line 22, and it is indefinite whether the previously recited monitoring circuit/s being referred/included. For examination purposes, any circuit that process the sensed voltage and current signals is considered.
Claim 22 recites, “wherein all alternative energy source inputs are controlled” in lines 1-2. It is not definite the structural relation of the recited element/s to other elements of the claim. 
Claim 24 recites, “wherein all alternative energy source inputs are controlled” in lines 1-2. It is not definite the structural relation of the recited element/s to other elements of the claim.
Claim 25 recites, “wherein all branch circuit loads can be controlled” in lines 1-2. It is not definite the structural relation of the recited element/s to other elements of the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-34 are rejected under 35 U.S.C. 103 as being unpatentable over Lapushner (US 2019/0081458) in view of Gunn et al. (US 7,174,261).
Regarding Claim 21, Lapushner discloses an enclosed electrical panel type of device or apparatus (Figures 1-18) that provides overcurrent protection to 

a main circuit breaker (16, Figures 5-8) that electrically isolates the apparatus from the main electrical service panel (16 in open state isolates bus bars C2/C4 and 19, Figures 5-8); 
an electronically/electrically operated switch or relay  (comprising S4, Figures 5-8) electrically connected between said main circuit breaker and the device bus bars (S4 in open state isolated bus bars C3, C2/C4, Figures 5-8); 
at least one set of bus bars (P1, P2, P3, Figures 5-8) that combines the current of one or more alternative energy sources via a two-pole circuit breaker for each alternative energy source (part of 24, Figures 3-4); and monitoring circuit (part of utilization unit 30, Figures 5-8, 33, Figure 9) and controller (part of utilization unit 30, Figures 5-8, 31, Figure 9) coupled to the monitoring circuit and connected to said electronically/electrically operated switch or relay. 
Lapushner does not disclose the details of the monitoring circuit to show a single set of voltage sensing/monitoring probes coupled to the utility circuit and connected to a monitoring circuit; a single set of current monitoring probes, coupled to both the utility circuit and the combined alternative energy circuit, with the output of the probes connected to a monitoring circuit; and a fail-safe monitoring circuit, further comprising: a first set of contacts coupled to said voltage sensing/monitoring probe's output circuit; a second set of contacts coupled to said current monitoring probe's output circuit; and a 
Gunn discloses an apparatus that provides overcurrent protection in an electrical distribution system (Figures 1-18), comprising 
a single set of voltage sensing/monitoring probes coupled to a utility circuit and connected to a monitoring circuit (comprising probes of 160 coupled to power source providing power to power lines 120 and to part of 110 that receives output via 160, Figure 1); 
a single set of current monitoring probes, coupled to both the utility circuit (comprising probes of current sensor 100 coupled to power source providing power to power lines 120, Figure 1) and a load circuit (probes of 100 coupled to 130, Figure 1), with the output of the probes connected to a monitoring circuit (part of 110 that receives output of 100 via 150, Figure 1); and 
a fail-safe monitoring circuit (comprising part of 110, Figure 1, 500, Figure 5), further comprising: a first set of contacts coupled to said voltage sensing/monitoring probe's output circuit (170 coupled to 160, Figure 1, 170 to 500, Figure 5); a second set of contacts coupled to said current monitoring probe's output circuit (140 coupled to 150, Figure 1, 140 to 500, Figure 5); and a controller circuit, coupled to said first and second set of contacts (comprising 530 in Figure 5, part of 110, Figures 1, 5), connected to an electronically/electrically operated switch or relay (comprising 99, Figure 1, 530, 110 coupled to 99, Figures 1, 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the monitoring circuit in the enclosed panel 
Regarding Claim 22, combination of Lapushner and Gunn discloses the device of Claim 21  wherein all alternative energy source inputs are controlled (Figures 5-9), further comprising: 
a means to monitor and control each alternative energy source circuit breaker, such as an analog or digital programmable controller (Paragraph 71, “… other controllers/communication interfaces included in converters 24a/24b, photovoltaic units 22, EV charger circuit 27 and/or storage device 26. The communications, based on a control algorithm running on controller 31, may include control signals and measured or sensed parameters sensors/sensor interface included in converters 24a/24b, photovoltaic units 22, EV charger circuit 27, and/or storage device 26 similar to sensor sensor/sensor interface 33”); and an electronically/electrically controlled circuit breaker connected to each alternative energy source (Figures 5-8, switches in/part of converters 24a, 24b, Paragraph 71).
Regarding Claim 23, combination of Lapushner and Gunn discloses the device of Claim 21 wherein one or more branch circuit loads (loads receiving power via 17, Figures 1-2) may be energized by a combination of a primary source and/or one or more alternative energy sources (Figures 1-8, load breakers 17 connected to main breaker 16 that is receives a combination of a primary source and/or one or more alternative energy sources), further comprising: 

Regarding Claim 24, combination of Lapushner and Gunn discloses the device of Claim 23 wherein all alternative energy source(s) is/are controlled (Figures 5-9, Paragraph 67), comprising: a means to monitor and control each alternative energy source circuit breaker, such as an analog or digital programmable controller (Paragraph 71, “… other controllers/communication interfaces included in converters 24a/24b, photovoltaic units 22, EV charger circuit 27 and/or storage device 26. The communications, based on a control algorithm running on controller 31, may include control signals and measured or sensed parameters sensors/sensor interface included in converters 24a/24b, photovoltaic units 22, EV charger circuit 27, and/or storage device 26 similar to sensor sensor/sensor interface 33”); and an electronically/electrically controlled circuit breaker for each alternative energy source (switches in/part of converters 24a, 24b, Paragraph 71).
Regarding Claim 25, combination of Lapushner and Gunn discloses the device of Claim 24 wherein all branch circuit loads can be controlled (Figures 5-9, Paragraph 
Regarding Claim 26, in the combination, Lapushner discloses the device of Claim 25, wherein all alternative energy circuit breakers and all branch circuit breakers are controlled by said analog or digital programmable controller (30, 31, Figures 5-9, Paragraph 59, “…utilization unit 30 refers to a set of electrical components, ….may include such components as switches, inverters, micro-inverters, circuit breakers, feed-in sensors, meters, controllers, and/or the like”).
Regarding Claim 27, in the combination, Lapushner discloses the device of Claim 26, further comprising one or more grid-type sources connected to said alternative energy bus bars (comprising 28, Figures 5-7), where said grid-type source may be monitored and operated by said analog or digital programmable controller (28 coupled to 30, 31, Figures 5-9).
Regarding Claim 28, combination of Lapushner and Gunn discloses the device of Claim 26, further comprising an oscillator circuit energized by a battery source, 
Regarding Claim 29, combination of Lapushner and Gunn discloses the device, further comprising a utility meter socket (socket in which 14 is connected, Figures 2-8) electrically located between the alternative energy bus bars and said electronically/electrically operated switch or relay (Paragraph 59, “…utilization unit 30 refers to a set of electrical components, ….may include such components as switches, inverters, micro-inverters, circuit breakers, feed-in sensors, meters, controllers, and/or the like”).
Regarding Claim 30, in the combination, Lapushner discloses the device, further comprising a fused or unfused switch electrically connected between said alternative energy utility meter socket and said electronically/electrically operated switch or relay (Paragraph 59, “…utilization unit 30 refers to a set of electrical components, ….may include such components as switches, inverters, micro-inverters, circuit breakers, feed-in sensors, meters, controllers, and/or the like”).
Regarding Claim 31, combination of Lapushner and Gunn discloses the device, in which the device may further comprise a system that may be controlled by a graphical user interface device to monitor and control said electronically/electrically operated circuit breakers connected to said alternative energy sources and/or branch circuit loads (Gunn, comprising 540, 510, 590, Figures 5-6, Column 5, lines 40-45, “… Microcontroller 530 may provide at least some of the power parameters to display 510 
Regarding Claim 32, combination of Lapushner and Gunn discloses the device, in which the device may further comprise a wireless current monitor (300, Figures 3-4 of Gun), replacing said set of current monitoring probes, installed in an external utility meter socket (Gunn, Figures 3-4, Column 4, lines 63 – Column 5, line 15).
Regarding Claim 33, combination of Lapushner and Gunn discloses the device, in which the device may further comprise a utility meter socket electrically located between the incoming utility circuit and said device main circuit breaker (socket in which 14 is connected, Figures 2-8).
Regarding Claim 34, combination of Lapushner and Gunn discloses the device, in which the device may further comprise a frequency monitoring system coupled to the utility circuit (Figures 7-8), further comprising: a frequency monitor (comprising 333, Figures 7-8); and a controller circuit, either by analog or digital means, coupled to the output of the frequency monitor, configured to open said electronically/electrically operated switch or relay (comprising 530, Figures 7-8 in the combination).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rusch (US 2012/0326518) discloses an enclosed electrical panel type of device or apparatus (Figures 1-4) that provides overcurrent protection to a main electrical service panel (121, Figures 2-4) connected to both a primary power source .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002. The examiner can normally be reached Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/Examiner, Art Unit 2836, 3/15/2022